Case 1:03-md-01570-GBD-SN Document 5589-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xO

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD\SN)
. ECF Case

 

 

This document relates to:
Alexander Jimenez et al. v. Islamic Republic of fran, No. 1:18-cv-11875 (GBD) (SN)

 

: MeD | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF JIMENEZ PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Jimenez IH, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5056), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Jimenez II, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

does- 160229568. 1

 

 
Case 1:03-md-01570-GBD-SN Document 5589-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Jimenez I//, as identified in the attached Exhibit B, whe are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
11 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-11 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229568.1

 
Case 1:03-md-01570-GBD-SN Document 5589-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Jimenez Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

 

 

GEQRGE B. DANIELS
UniterStates District Judge

Dated: New York, New York
, 2020

FEB 05 2029

docs- 100229568, 1

 

 
Case 1:03-md-01570-GBD-SN Document 5589-2 Filed 01/15/20 Page 1 of 2

 
o00’00S‘2eT$ WLOL

 

(peseszeq)

000‘00S‘ZT$ asnods

 

 

 

 

 

 

 

 

 

 

 

 

 

(lUapeceG 11/6 40 euleN seq Aq Ajjeonaqeydjy)

ZaUusulIP 0} ¥ “XY

cj0zZabed OZ/ST/TO Palla 72-6859 JUaWUNI0G = NS-dEO-0ZSTO-PW-E0-T eseD

 
Case 1:03-md-01570-GBD-SN Document 5589-3 Filed 01/15/20 Page 1 of 2

 
